DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “it” is unclear whether it refers determining properties or performing measurement; “it also consist of” is redundant and “the investigated physical properties” and “the value” lack proper antecedent basis.
Regarding claim 2, “the components of which are the values” lacks proper antecedent basis.
Regarding claim 3, “the radiation” lacks proper antecedent basis.
Regarding claim 8, “the determination of the investigated physical properties” lack proper antecedent basis.
Similar issue exist throughout the claims.  Revision/Correction for all claims is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sung et al. (US 20160209336).
Regarding claim 1, Sung teaches a method for determining physical properties of a test sample using a spectrometric detector with at least three channels (para 88), consisting of: 
performing measurements in each of the channels on the test sample (para 88), 
wherein it also consists of: 
calculating variables, each formed from a combination of measurements of different channels (, 112b-1, 112b-2, 122b-3 para 87), and 
applying a weighting and bias matrix to the variables, enabling the investigated physical properties of the test sample to be determined, the values being able to vary continuously (para 90-91).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Paulus (WO2017006059).
Regarding claim 1, Paulus teaches a method for determining physical properties of a test sample using a spectrometric detector with at least three channels, consisting of: 
performing measurements in each of the channels on the test sample, 
wherein it also consists of: 
calculating variables, each formed from a combination of measurements of different channels, and 
applying a weighting and bias matrix to the variables, enabling the investigated physical properties of the test sample to be determined, the values being able to vary continuously (see PCT Written Opinion for PCT/EP/2018/064974). 
Regarding claim 2, Paulus teaches the variables form a "variable vector" and in that the application of the weighting and bias matrix to the variable vector yields a result vector, the components 
Regarding claim 3, Paulus teaches the variables are normalized using a ratio between useful measurements of a radiation attenuated by the sample and empty measurements of the radiation not attenuated by the sample (see PCT Written Opinion for PCT/EP/2018/064974).
Regarding claim 4, Paulus teaches the variables are normalized using a logarithm of the ratio (see PCT Written Opinion for PCT/EP/2018/064974).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulus in view of Kravis (US 20060140340).
Regarding claim 8, Paulus fails to teach the determination of the investigated physical properties calls on at least one parameter, and wherein the at least one parameter is suitable for assisting with measurements done in each of the channels on a reference sample of predetermined thickness and at least one investigated property of which is known. 
Kravis teaches determination of the investigated physical properties calls on at least one parameter, and wherein the at least one parameter is suitable for assisting with measurements done in each of the channels on a reference sample of predetermined thickness and at least one investigated property of which is known (para 66).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the determination of Paulus with the assisting as taught by Kravis, since it would provide better investigation of the physical properties.

Regarding claim 10, Kravis teaches the at least one parameter is suitable for assisting with measurements done in each of the channels on two reference samples, making it possible to deliver a same measurement of one of the investigated properties and having predetermined and separate thicknesses, and wherein the parameter can assume two separate values depending on an equivalent thickness in a first material having the investigated property shared by the two reference samples (para 66).
Regarding claim 11, Kravis teaches the at least one parameter is suitable for assisting with measurements done in each of the channels on two reference samples, making it possible to deliver a same measurement of one of the investigated properties and having predetermined and separate thicknesses, and wherein the parameter can assume two separate values depending on an equivalent thickness in a first material having the investigated property shared by the two reference samples (para 66).
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nat Inst of Advanced Ind Scien & Tech (JP 2011024773)
Regarding claim 1, Nat Inst of Advanced Ind Scien & Tech teaches a method for determining physical properties of a test sample using a spectrometric detector with at least three channels (para 88), consisting of: 
performing measurements in each of the channels on the test sample, 
wherein it also consists of: 
calculating variables, each formed from a combination of measurements of different channels, and 
applying a weighting and bias matrix to the variables, enabling the investigated physical properties of the test sample to be determined, the values being able to vary continuously (Office actin for Japan application no. 2019-568186).
Regarding claim 5, Nat Inst of Advanced Ind Scien & Tech teaches additionally consisting of: performing measurements in each of the channels on several calibration samples with different thicknesses and different materials, calculating the variables on each of the calibration samples, during a first calibration step, using a regression method, linking the variables relative to the calibration samples to expected values of the investigated properties of the calibration samples, by defining the weighting and bias matrix (Office actin for Japan application no. 2019-568186).
Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 6, the prior art fails to teach additionally consisting of: during a second calibration step, applying the weighting and bias matrix to the variables relative to the calibration sample in order to obtain calculated values of the properties of the calibration samples, and calculating a mean square error (MSE) to be minimized, relative to a deviation between the calculated values of the properties of the calibration samples and the expected values of the properties of the calibration samples, if the value of the mean square error (MSE) is less than or equal to a predetermined threshold, validating the weighting and bias matrix, and if the value of the mean square error (MSE) is above the threshold, modifying the measurement combination of the different variables, then repeating the first and second calibration steps until the value of the mean square error (MSE) is less than or equal to the threshold.
Regarding claim 7, the prior art fails to teach additionally consisting of: during a second calibration step, applying the weighting and bias matrix to the variables relative to the calibration samples in order to obtain calculated values of the properties of the calibration samples, and calculating a mean square error (MSE) to be maximized, relative to a deviation between the calculated values of the properties of the calibration samples and the expected values of the properties of the calibration samples, if the value of the mean square error (MSE) is greater than or equal to a predetermined threshold, validating the weighting and bias matrix, and if the value of the mean square error (MSE) is below the threshold, modifying the measurement combination of the different variables, then repeating the first and second calibration steps until the value of the mean square error (MSE) is less than or equal to the threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884